Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 5, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  148713 & (12)                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 148713
                                                                   COA: 319754
                                                                   Cheboygan CC: 13-004718-FH
  DANIEL WILLIAM KAHN,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 6, 2014
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should now be reviewed by this Court. The
  motion for stay is DENIED as moot.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 5, 2014
         s0304
                                                                              Clerk